





EXHIBIT 10.58



SECOND AMENDMENT TO REVOLVING LOAN AGREEMENT
This SECOND AMENDMENT TO REVOLVING LOAN AGREEMENT, dated as of November 19, 2014
(this “Amendment”), is entered into by KB HOME, a Delaware corporation (the
“Borrower”), the Guarantor Subsidiaries party hereto, the Banks and the Issuing
Banks party hereto, and CITIBANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Loan Agreement (as
defined below).
RECITALS
A.WHEREAS, the Borrower, the Banks, the Issuing Banks and the Administrative
Agent entered into that certain Revolving Loan Agreement, dated as of March 12,
2013, as amended by that certain First Amendment to Revolving Loan Agreement,
dated as of November 19, 2013 (as so amended, and as further amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”).
B.WHEREAS, each of the Guarantor Subsidiaries is party to the Subsidiary
Guaranty, pursuant to which the Guarantor Subsidiaries have guaranteed the
Obligations.
C.WHEREAS, the Borrower, the Banks and the Issuing Banks party hereto and the
Administrative Agent desire to amend the Loan Agreement on the terms and
conditions set forth herein.
D.WHEREAS, each of the Guarantor Subsidiaries expects to realize substantial
direct and indirect benefits as a result of this Amendment becoming effective
and the consummation of the transactions contemplated hereby and desires to
reaffirm its obligations under the Subsidiary Guaranty.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1. Amendments to Loan Agreement. The Borrower, the Banks and the Issuing
Banks party hereto and the Administrative Agent each agree that on the Amendment
Effective Date (as defined below):
i.Section 1.1 of the Loan Agreement shall be amended by inserting the following
defined terms in appropriate alphabetical order therein:
“ “Second Amendment” means the Second Amendment to Revolving Loan Agreement,
dated as of November 19, 2014, among the Borrower, the Guarantor Subsidiaries
party thereto, the Banks and the Issuing Banks party thereto, and Administrative
Agent.”
“ “Second Amendment Effective Date” means the “Amendment Effective Date” as
defined in the Second Amendment.”
ii.Section 1.1 of the Loan Agreement shall be amended by amending and restating
the following defined term:



LA\3843523.3

--------------------------------------------------------------------------------



“ “Overadvance Amount” means $400,000,000; provided, that Borrower may elect for
the Overadvance Amount to be reduced to $300,000,000 at any time by notice to
the Administrative Agent.”
iii.Clause (b) of Section 6.11 of the Loan Agreement shall be amended by
amending and restating such clause as follows:
“(b)    the Consolidated Interest Coverage Ratio to be, at the end of any Fiscal
Quarter, less than:


For each Fiscal Quarter ending after the Closing Date through and including the
first Fiscal Quarter of 2014
1.10
For the second Fiscal Quarter of 2014
1.20
For the third Fiscal Quarter of 2014 and each Fiscal Quarter thereafter
1.40”



iv.Section 3.10 of the Loan Agreement shall be amended by inserting as a new
clause (g) in appropriate alphabetical order therein the following:
“(g)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Second Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Banks hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).”
SECTION 1.    Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, each Loan Party represents and warrants to the
Banks and the Administrative Agent that, as of the date hereof:
i.the representations and warranties contained in Article IV of the Loan
Agreement (other than the representations and warranties contained in Sections
4.4(a), 4.18 and 4.19 of the Loan Agreement) shall be true and correct in all
material respects on and as of the date hereof as though made on and as of the
date hereof (except that the financial statements referred to in Section 4.5 of
the Loan Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b) of Section 7.1 of the Loan Agreement
and the Borrowing Base Certificate referred to in Section 4.7(b) of the Loan
Agreement shall be deemed to refer to the most recent Borrowing Base Certificate
delivered pursuant to Section 2.8 of the Loan Agreement); it being understood
and agreed that any representation or warranty that is qualified as to
materiality or “Material Adverse Effect” shall be true and correct in all
respects;
ii.(i) the execution, delivery, and performance by the Borrower and by each
Guarantor Subsidiary of this Amendment have been duly authorized by all
necessary corporate or partnership action, and do not: (A) require any consent
or approval not heretofore obtained of any stockholder, partner, security

2



--------------------------------------------------------------------------------



holder, or creditor of such Loan Party; (B) violate or conflict with any
provision of such Loan Party’s charter, certificate or articles of
incorporation, bylaws, certificate or articles of organization, operating
agreement, partnership agreement or other organizational or governing documents
of such Loan Party; (C) result in or require the creation or imposition of any
Lien (except to the extent that any Lien is created under the Loan Documents) or
Right of Others upon or with respect to any Property now owned or leased or
hereafter acquired by such Loan Party; (D) constitute a “transfer of an
interest” or an “obligation incurred” that is avoidable by a trustee under
Section 548 of the Bankruptcy Code of 1978, as amended, or constitute a
“fraudulent transfer” or “fraudulent obligation” within the meaning of the
Uniform Fraudulent Transfer Act as enacted in any jurisdiction or any analogous
Law; (E) violate any Requirement of Law applicable to such Loan Party; or (F)
result in a breach of or constitute a default under, or cause or permit the
acceleration of any obligation owed under, any indenture or loan or credit
agreement or any other Contractual Obligation to which such Loan Party or any of
its Property is bound or affected with respect to any obligation or obligations
aggregating $25,000,000 or more; and (ii) neither the Borrower nor any Guarantor
Subsidiary is in violation of, or default under, any Requirement of Law or
Contractual Obligation, or any indenture, loan or credit agreement described in
the foregoing clause (i)(F) in any respect that would constitute a Material
Adverse Effect;
iii.except such as have heretofore been obtained, no authorization, consent,
approval, order, license or permit from, or filing, registration, or
qualification with, or exemption from any of the foregoing from, any
Governmental Agency is or will be required to authorize or permit the execution,
delivery and performance by the Borrower or any Guarantor Subsidiary of this
Amendment; and
iv.no Default or Event of Default has occurred and is continuing.
SECTION 2.    Amendment Effectiveness. The effectiveness of this Amendment shall
be subject to the following conditions precedent (the date on which such
conditions have been satisfied (or waived) is referred to herein as the
“Amendment Effective Date”):
i.the Administrative Agent shall have received from (i) the Borrower and each
Guarantor Subsidiary and (ii) each Bank and each Issuing Bank, a duly executed
and delivered counterpart of this Amendment signed on behalf of each such party;
ii.the representations and warranties of the Borrower and the Guarantor
Subsidiaries set forth in Section 2 hereof shall be true and correct on and as
of the Amendment Effective Date, and no Default or Event of Default shall have
occurred and be continuing; and
iii.the Administrative Agent shall have received all amounts due and payable to
the Administrative Agent on or prior to the Amendment Effective Date pursuant to
the Loan Documents, including, reimbursement of the reasonable actual
out-of-pocket expenses (including the fees and expenses of not more than one
firm of outside legal counsel retained to represent the Administrative Agent)
required to be reimbursed or paid hereunder or under any other Loan Document.
SECTION 3.    Costs and Expenses. The Borrower shall pay on demand the
reasonable actual out-of-pocket costs and expenses of the Administrative Agent
(including the fees and expenses of not more than one firm of outside legal
counsel retained to represent the Administrative Agent) incurred in connection
with the preparation, execution and delivery of this Amendment.

3



--------------------------------------------------------------------------------



SECTION 4.    Reaffirmation. Each of the Guarantor Subsidiaries acknowledges
that its consent to this Amendment is not required, but each of the Guarantor
Subsidiaries nevertheless does hereby agree and consent to this Amendment. Each
of the Guarantor Subsidiaries agrees and acknowledges that (i) notwithstanding
the effectiveness of this Amendment, the guarantee of the Obligations by such
Guarantor Subsidiary shall remain in full force and effect without modification
thereto and (ii) nothing herein shall in any way limit any of the terms or
provisions of such guarantee or any other Loan Document executed by such
Guarantor Subsidiary, all of which are hereby ratified, confirmed and affirmed
in all respects. Each of the Guarantor Subsidiaries hereby agrees and
acknowledges that no other agreement, instrument, consent or document shall be
required to give effect to this Section 5. Each of the Guarantor Subsidiaries
hereby further acknowledges that Borrower, the Administrative Agents and any
Bank may from time to time enter into any further amendments, modifications,
terminations and/or waivers of any provisions of the Loan Documents without
notice to or consent from such Guarantor Subsidiary and without affecting the
validity or enforceability of such Guarantor Subsidiary’s guarantee of the
Obligations or giving rise to any reduction, limitation, impairment, discharge
or termination of such guarantee.
SECTION 5.    Effect of Amendment. On and after the Amendment Effective Date,
each reference to the Loan Agreement in any Loan Document shall be deemed to be
a reference to the Loan Agreement as amended by this Amendment. Except as
expressly provided in this Amendment, nothing herein shall be deemed to entitle
any Loan Party to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Loan Agreement or any other Loan Document in similar or
different circumstances. On and after the Amendment Effective Date, this
Amendment shall constitute a “Loan Document” for all purposes of the Loan
Agreement and the other Loan Documents. On and after the Amendment Effective
Date, as used in the Loan Agreement, the terms “Agreement,” “this Agreement,”
“herein,” “hereinafter,” “hereto,” “hereof,” “hereunder” and words of similar
import shall, unless the context otherwise requires, mean the Loan Agreement as
amended by this Amendment.
SECTION 6.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
other customary means of electronic transmission (e.g., “pdf”) shall be as
effective as delivery of a manually executed counterpart hereof.
SECTION 7.    Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 8.    Submission to Jurisdiction; Waiver of Venue; Service of Process.
Subsections (b), (c) and (d) of Section 11.18 of the Loan Agreement are hereby
incorporated by reference herein, mutatis mutandis, and shall have the same
force and effect as if originally set forth herein.
SECTION 9.    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT

4



--------------------------------------------------------------------------------



OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 10.    Headings. Article and section headings in this Amendment are
included for convenience of reference only and are not part of this Amendment
for any other purpose.
[Remainder of page intentionally left blank; signature pages follow]



5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.
KB HOME,
as the Borrower
By:    /S/ Jeff J. Kaminski    
Name:
Jeff J. Kaminski

Title:
Executive Vice President and
Chief Financial Officer

KB HOME COASTAL INC.,
as a Guarantor Subsidiary
By:    /S/ Thad Johnson    
Name:
Thad Johnson

Title:
Vice President and Treasurer

KB HOME GREATER LOS ANGELES INC.,
as a Guarantor Subsidiary
By:    /S/ Thad Johnson    
Name:
Thad Johnson

Title:
Vice President and Treasurer

KB HOME SACRAMENTO INC.,
as a Guarantor Subsidiary
By:    /S/ Thad Johnson    
Name:
Thad Johnson

Title:
Vice President and Treasurer

KB HOME SOUTH BAY INC.,
as a Guarantor Subsidiary
By:    /S/ Thad Johnson    
Name:
Thad Johnson

Title:
Vice President and Treasurer


[Signature Page to Second Amendment to Revolving Loan Agreement]







--------------------------------------------------------------------------------



KB HOME LAS VEGAS INC.,
as a Guarantor Subsidiary
By:    /S/ Thad Johnson    
Name:
Thad Johnson

Title:
Vice President and Treasurer

KB HOME NEVADA INC.,
as a Guarantor Subsidiary
By:    /S/ Thad Johnson    
Name:
Thad Johnson

Title:
Vice President and Treasurer

KB HOME RENO INC.,
as a Guarantor Subsidiary
By:    /S/ Thad Johnson    
Name:
Thad Johnson

Title:
Vice President and Treasurer

KB HOME LONE STAR INC.,
as a Guarantor Subsidiary
By:    /S/ Thad Johnson    
Name:
Thad Johnson

Title:
Vice President and Treasurer

KBSA, INC.,
as a Guarantor Subsidiary
By:    /S/ Thad Johnson    
Name:
Thad Johnson

Title:
Vice President and Treasurer

KB HOME PHOENIX INC.,
as a Guarantor Subsidiary
By:    /S/ Thad Johnson    
Name:
Thad Johnson

Title:
Vice President and Treasurer


[Signature Page to Second Amendment to Revolving Loan Agreement]







--------------------------------------------------------------------------------



KB HOME TUCSON INC.,
as a Guarantor Subsidiary
By:    /S/ Thad Johnson    
Name:
Thad Johnson

Title:
Vice President and Treasurer

KB HOME DELMARVA LLC,
as a Guarantor Subsidiary
By:    /S/ William R. Hollinger    
Name:
William R. Hollinger

Title:
Vice President, Chief Financial

Officer and Assistant Secretary
KB HOME FLORIDA LLC,
as a Guarantor Subsidiary
By:    /S/ William R. Hollinger    
Name:
William R. Hollinger

Title:
Vice President and Assistant Secretary

KB HOME FORT MYERS LLC,
as a Guarantor Subsidiary
By:     KB HOME FLORIDA LLC,
    its sole member
By:    /S/ William R. Hollinger    
Name:
William R. Hollinger

Title:
Vice President and Assistant Secretary

KB HOME MARYLAND LLC,
as a Guarantor Subsidiary
By:     KB HOME DELMARVA LLC,
    its sole member
By:    /S/ William R. Hollinger    
Name:
William R. Hollinger

Title:
Vice President, Chief Financial Officer and Assistant Secretary


[Signature Page to Second Amendment to Revolving Loan Agreement]







--------------------------------------------------------------------------------



KB HOME ORLANDO LLC,
as a Guarantor Subsidiary
By:     KB HOME FLORIDA LLC,
    its sole member
By:    /S/ William R. Hollinger    
Name:
William R. Hollinger

Title:
Vice President and Assistant Secretary

KB HOME TAMPA LLC,
as a Guarantor Subsidiary
By:     KB HOME FLORIDA LLC,
    its sole member
By:    /S/ William R. Hollinger    
Name:
William R. Hollinger

Title:
Vice President and Assistant Secretary

KB HOME TREASURE COAST LLC,
as a Guarantor Subsidiary
By:     KB HOME FLORIDA LLC,
    its sole member
By:    /S/ William R. Hollinger    
Name:
William R. Hollinger

Title:
Vice President and Assistant Secretary

KB HOME VIRGINIA INC.,
as a Guarantor Subsidiary
By:    /S/ Thad Johnson    
Name:
Thad Johnson

Title:
Vice President and Treasurer

KB HOME COLORADO INC.,
as a Guarantor Subsidiary
By:    /S/ Thad Johnson    
Name:
Thad Johnson

Title:
Vice President and Treasurer


[Signature Page to Second Amendment to Revolving Loan Agreement]







--------------------------------------------------------------------------------



KB HOME JACKSONVILLE LLC,
as a Guarantor Subsidiary
By:     KB HOME FLORIDA LLC,
    its sole member
By:    /S/ William R. Hollinger    
Name:
William R. Hollinger

Title:
Vice President and Assistant Secretary




[Signature Page to Second Amendment to Revolving Loan Agreement]







--------------------------------------------------------------------------------



CITIBANK, N.A.,
as the Administrative Agent, a Bank and an Issuing Bank
By:    /S/ John Rowland    
Name:
John Rowland

Title:
Vice President




[Signature Page to Second Amendment to Revolving Loan Agreement]







--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as a Bank and an Issuing Bank
By:    /S/ Ann E. Kenzie    
Name:
Ann E. Kenzie

Title:
Senior Vice President


[Signature Page to Second Amendment to Revolving Loan Agreement]







--------------------------------------------------------------------------------



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Bank and an Issuing Bank
By:    /S/ Bill O’Daly    
Name:
Bill O’Daly

Title:
Authorized Signatory

By:    /S/ D. Andrew Maletta    
Name:
D. Andrew Maletta

Title:
Authorized Signatory


[Signature Page to Second Amendment to Revolving Loan Agreement]







--------------------------------------------------------------------------------



DEUTSCHE BANK TRUST COMPANY AMERICAS,
as a Bank and an Issuing Bank
By:    /S/ Lisa Wong    
Name:
Lisa Wong

Title:
Vice President

By:    /S/ Michael Shannon    
Name:
Michael Shannon

Title:
Vice President




[Signature Page to Second Amendment to Revolving Loan Agreement]





